                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 JASON GIBSON,

               Petitioner,

                      v.                            CAUSE NO. 3:20CV87-PPS/MGG

 WARDEN,

               Respondent.

                                  OPINION AND ORDER

       Jason Gibson, a prisoner without a lawyer, filed a habeas corpus petition

attempting to challenge a prison disciplinary hearing (MCF 19-05-0652) where he was

found guilty of unauthorized possession of property. He did not lose any earned credit

time – nor was he demoted in credit class – as a result of this hearing. A prison

disciplinary hearing can only be challenged in a habeas corpus proceeding where it

results in the lengthening of the duration of confinement. Hadley v. Holmes, 341 F.3d 661,

664 (7th Cir. 2003). Therefore, habeas corpus relief is not available in this case.

       If Gibson wants to appeal this decision, he does not need a certificate of

appealability because he is challenging a prison disciplinary proceeding. See Evans v.

Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in forma

pauperis on appeal because pursuant to 28 U.S.C. § 1915(a)(3) an appeal in this case

could not be taken in good faith.
      ACCORDINGLY, Jason Gibson’s habeas corpus petition (ECF 1) is DENIED. The

clerk is DIRECTED to enter judgment and close this case. Jason Gibson is DENIED leave

to proceed in forma pauperis on appeal.

      SO ORDERED on January 28, 2020.

                                                /s/ Philip P. Simon
                                              JUDGE
                                              UNITED STATES DISTRICT COURT




                                          2
